               Case 2:20-cv-00484-JLR Document 8 Filed 04/21/20 Page 1 of 5



 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10          SANTOS PETER MURILLO,                         CASE NO. C20-0484JLR

11                                 Petitioner,            (CR16-0113JLR)
                   v.
12                                                        ORDER DENYING
                                                          PETITIONER’S MOTION TO
            UNITED STATES OF AMERICA,
13                                                        RECUSE AND REFERRING THE
                                                          MOTION TO THE CHIEF JUDGE
                                   Respondent.
14

15                                     I.   INTRODUCTION

16          Before the court is pro se Petitioner Santos Peter Murillo’s motion to recuse and

17   disqualify the undersigned judge. (MTR (Dkt. # 5).) The court has considered the

18   motion and DENIES it for the reasons set forth below. The court further DIRECTS the

19   Clerk to refer the motion to Chief Judge Ricardo S. Martinez for further review.

20                           II.    BACKGROUND & ANALYSIS

21          On March 27, 2020, pursuant to 28 U.S.C. § 2255, Mr. Murillo filed a petition for

22   habeas corpus or motion to vacate, set aside, or correct his sentence. (See Petition (Dkt.


     ORDER - 1
               Case 2:20-cv-00484-JLR Document 8 Filed 04/21/20 Page 2 of 5



 1   # 1)); see also United States v. Murillo, No. CR16-0113JLR (W.D. Wash.). On March

 2   31, 2020, Mr. Murillo filed a motion to recuse and disqualify the undersigned. (See

 3   MTR.) Mr. Murillo has also filed a motion for an extension of time to file a

 4   memorandum of law in support of his habeas petition. (See MTE (Dkt. # 6).) At present,

 5   the court considers only the motion to recuse.

 6          Under the Local Civil Rules for the Western District of Washington, “[w]henever

 7   a motion to recuse directed at a judge of this court is filed pursuant to 28 U.S.C. § 144 or

 8   28 U.S.C. § 455, the challenged judge will review the motion papers and decide whether

 9   to recuse voluntarily.” Local Rules W.D. Wash. LCR 3(f). “If the challenged judge

10   decides not to voluntarily recuse, he or she will direct the clerk to refer the motion to the

11   chief judge, or the chief judge’s designee.” Id. “The substantive standard for recusal

12   under 28 U.S.C. § 144 and 28 U.S.C. § 455 is the same: Whether a reasonable person

13   with knowledge of all the facts would conclude that the judge’s impartiality might

14   reasonably be questioned.” United States v. McTiernan, 695 F.3d 882, 891 (9th Cir.

15   2012) (internal quotation marks and alterations omitted).

16          Mr. Murillo argues that the undersigned should recuse himself from hearing Mr.

17   Murillo’s habeas corpus petition because judicial bias is one of the grounds for relief

18   articulated in the petition. (See MTR at 2.) Specifically, Mr. Murillo claims that he

19   “alleges in his Section 2255 motion that Judge James Robart was biased against him due

20   to certain prejudicial remarks that the judge made (before [Mr. Murillo’s conviction])

21   related to [Mr. Murillo’s] guilt.” (See id.) Because the undersigned’s alleged bias is one

22   //


     ORDER - 2
                 Case 2:20-cv-00484-JLR Document 8 Filed 04/21/20 Page 3 of 5



 1   of the grounds for relief raised in Mr. Murillo’s habeas corpus petition, Mr. Murillo

 2   alleges that the undersigned “may not be a fair arbiter” of that petition. (See id.)

 3          The court rejects Mr. Murillo’s argument that the undersigned is biased. Mr.

 4   Murillo’s sole support for his motion is alleged “prejudicial remarks” the undersigned

 5   made about Mr. Murillo’s case in a hearing on revocation of supervised release in an

 6   unrelated case. (See MTR, Ex. A at 11:6-12:2.) Mr. Murillo takes the undersigned’s

 7   comments from that hearing out of context. In the portion of the supervised release

 8   hearing dialogue with which Mr. Murillo takes issue, the court advised the defendant that

 9   he was “proud” of the defendant for turning himself in and taking care of his outstanding

10   warrants because warrants can be a “trip wire” that can derail an offender’s efforts to “get

11   out of the criminal justice system.” (See id. at 10:3-12:2.) As an example in support of

12   that advice, the court recapped some of the evidence and allegations from Mr. Murillo’s

13   case regarding the circumstances that led to Mr. Murillo’s arrest. 1 (See id. at 11:6-23.)

14   Specifically, the court noted that law enforcement arrested Mr. Murillo after a car

15   accident—even though Mr. Murillo did not cause the accident—because Mr. Murillo

16   allegedly produced a false identification document to law enforcement in order to try to

17   hide the fact that there was an outstanding warrant for his arrest. (See id.) As further

18   context, the court also briefly noted that the evidence law enforcement found in his car

19   suggested that Mr. Murillo may have been dealing drugs at the time the accident

20   //

21

22          1
                The court did not name Mr. Murillo during the hearing.


     ORDER - 3
                Case 2:20-cv-00484-JLR Document 8 Filed 04/21/20 Page 4 of 5



 1   occurred. 2 (See id. at 11:6-10.) The point of the court’s summation of these allegations

 2   was merely to show the defendant that he was wise to resolve his outstanding warrants

 3   before those warrants resulted in unexpected encounters with law enforcement.

 4          Mr. Murillo makes no effort to explain how the court’s brief summation of the

 5   evidence and allegations against Mr. Murillo in an unrelated case constitutes “prejudicial

 6   remarks” or evinces any kind of bias on the undersigned’s behalf against Mr. Murillo.

 7   The court offered these comments to help another criminal defendant understand the

 8   importance of resolving outstanding warrants instead of attempting to evade law

 9   enforcement. The court’s statements had no impact on Mr. Murillo or the fairness of his

10   trial. Thus, the court concludes that Mr. Murillo has failed to state a basis for recusal of

11   the undersigned. Specifically, Mr. Murillo does not establish that the undersigned judge

12   is presiding over a case in which (1) his “impartiality might reasonably be questioned,”

13   McTiernan, 695 F.3d at 891; see also 28 U.S.C. § 455(a); (2) he “has a personal bias or

14   prejudice concerning a party, or personal knowledge of disputed evidentiary facts

15   concerning the proceeding,” id. § 455(b)(1); see also id. § 144; (3) he has served as a

16   lawyer in this controversy while in private practice, id. § 455(b)(2); or (4) he has a

17

18          2
               The court made these comments on the same day that the parties presented closing
     arguments in Mr. Murillo’s jury trial. (See 10/18/16 Min. Entry (CR16-0113 Dkt. # 83).) The
19   following day, the jury convicted Mr. Murillo of possession of methamphetamine with intent to
     distribute, possession of heroin with intent to distribute, and possession of a firearm in
20   furtherance of a drug trafficking crime. (See Jury Verdict (CR16-0113 Dkt. # 88) at 1-3.) After
     the jury convicted Mr. Murillo on those counts, the parties agreed to a bench trial on the
     remaining charge of felon in possession of a firearm. (See 10/19/16 Min. Entry (CR16-0113
21
     Dkt. # 86).) The parties stipulated that Mr. Murillo had previously been convicted of a felony
     and that the firearms he was charged with possessing satisfied the interstate nexus requirement of
22   18 U.S.C. § 922(g). (See id.) The court found Mr. Murillo guilty of that charge. (See id.)


     ORDER - 4
                 Case 2:20-cv-00484-JLR Document 8 Filed 04/21/20 Page 5 of 5



 1   financial interest, id. § 455(b)(3)-(4). In addition, the court cannot independently

 2   conceive of a basis for recusal. For these reasons, the court denies Mr. Murillo’s recusal

 3   motion and directs the Clerk to refer this order and Mr. Murillo’s motion to Chief Judge

 4   Martinez.

 5                                   III.   CONCLUSION

 6          For the reasons set forth above, the court DENIES Mr. Murillo’s motion to recuse

 7   (Dkt. # 5) and DIRECTS the Clerk to refer this order and the motion to Chief Judge

 8   Martinez for further review.

 9          Dated this 21st day of April, 2020.

10

11                                                     A
                                                       JAMES L. ROBART
12
                                                       United States District Judge
13

14

15

16

17

18

19

20

21

22


     ORDER - 5
